OPINION
PER CURIAM
This is an appeal upon questions of law from tile judgment of the Court of Common Pleas of Summit County, in which court the defendant, Leroy Warfield, was convicted of the crime of pandering.
Three assignments of error are urged by counsel for the defendant, appellant here, as follows: first, misconduct of counsel for the state of Ohio in his closing argument to the jury; second, error in the refusal of the trial court to admit into evidence a certain report made by the Bureau of Juvenile Research of the State of Ohio to the Juvenile Court of Summit County, with reference to the prosecuting witness herein, which report is designated as defendant’s exhibit 1; and third, that the verdict and judgment are manifestly against the weight of the evidence.
First. The record herein does not disclose the argument of counsel for the defendant below, and this court is therefore unable to determine whether the statements contained in the closing argument of counsel for the state are in reply to statements made by counsel for the defendant. Considering the entire record, we do not find such misconduct in the argument of counsel as warrants a reversal of the judgment.
Second. We are unanimously of the opinion that defendant’s exhibit 1 was properly excluded by the trial court.
Third. With reference to the credibility to be given to the testimony of the several witnesses appearing for the state and for the defendant, that was a matter for the determination of the jury; and we do not find that the verdict of the jury was manifestly against the weight of the evidence.
Perceiving no error prejudicial to the substantial rights of the defendant in this record, the judgment of the trial court will be affirmed.
STEVENS, PJ, WASHBURN and DOYLE, JJ, concur in judgment.